On Application nor Rehearing.
Fenner, J.
A re-examination of this case has convinced us that our original opinion herein was erroneous.
The views expressed and the train of reasoning which led up to the conclusion that the remedy for enforcement of the mortgage in the suit enjoined was by the hypothecary action proper, were certainly conclusive. But we assumed that in no case, could executory process issue in a hypothecary action proper, but that, in all cases, such action 'must be conducted by citation and proceedings via ordinaria.
This assumption, we are now convinced, is not sustained by law.
The hypothecary action is a real action, the object of which is to have the property hypothecated seized and sold for the payment of the debt. C. P. 61.
When this action is brought against a third possessor of the hypothecated property, for the purpose of compelling him to give up the property, or to pay the debt, or, in default, to have the property seized and sold, it is called the hypothecary action proper. O. P. 68, 69.
Every hypothecary action brought against a third possessor, who has not personally assumed the debt, falls within the designation of hypothecary action proper.
Article 744 O. P. makes it clear that executory process “ may be pursued, not only against the debtor or his heirs, but also against the *1118third possessor of the thing subjected to it according to the forms prescribed ” in articles 68 to 74 of that Code.
Therefore, if the mortgage creditor is otherwise entitled to executory process, the fact that his proceeding is against a third possessor does not deprive him of that right.
To entitle the creditor to executory process, it is only necessary, so far as conventional mortgages are concerned, that his rights should arise from an act importing confession of judgment. C. P. 732.
Proceeding on such a mortgage, the only limitation on his right to executory process against a third possessor, lies in the condition imposed of complying with the forms prescribed in articles 68 et seq. C. P; C. P. 744.
These forms are thirty days previous demand from the original debtor; the proper affidavit appended to his petition; and ten days notice of the demand to the third possessor. C. P. 69, 70.
No other forms or conditions are imposed. Nothing is said about citation, and, indeed, the proceeding by executory process is exclusive of the idea that citation should be necessary or proper — -the notices provided being a substitute for, and equivalent of, citation.
The absence of the pact de non alienando from the mortgage has no effect upon the proceeding against the third possessor. The only effect of that pact is to entitle the creditor to disregard all alienations and to pursue the property by direct proceeding against the original debtor.
Its absence, provided the act imports confession of judgment, only imposes upon the creditor the necessity of directing his executory proceedings against the third possessor directly and of giving the addi-' tonal notices required by law; but, these requirements having been complied with, he is none the less entitled to executory process.
■ Such is the express doctrine of Wilcoxon vs. Markell, 8 An. 460, and is clearly derived from the textual provisions of the Code of Practice, as we have shown.
In the case before us, the creditor held a mortgage importing confession of judgment, and so expressly alleged in his petition. The fact that he had obtained a recognition of his mortgage by judgment against the original debtor, if it did not enlarge, certainly could not diminish, his rights against the third possessor of the thing mortgaged.
The proceedings exhibit the demand, affidavit and notice, in strict compliance with law, and we think he was entitled to the remedy invoked.
The other grounds of injunction are untenable.
E. J. Montejo’s agency for the plaintiff was expressly alleged in the . petition and proved by authentic act, and the service of the ten days notice on him was sufficient.
*1119The description of the property in the advertisement is sufficient to identify it and, taken in connexion with the proceedings, is sufficient.
The other grounds of injunction require no further notice than was given in our original opinion and suggested in the present one.
In altering our decree upon this application, we shall reserve to the appellant the right of applying for rehearing as if this were our original decree.
It is, therefore, ordered that our former decree herein be annulled and set aside.
And it is now ordered, adjudged and decreed that the judgment appealed from be affirmed at.appellant’s costs.